Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 28 – 31, 33 – 40 and 42 - 45 are allowed.

The following is the examiner’s statement of reasons for allowance:

Claims 28 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a communication method of an emergency call of a terminal, comprising: initiating, by the terminal, an emergency call in an emergency call interface, wherein the emergency call interface is a user interface in a locked state; displaying a call status of the emergency call in the emergency call interface; obtaining, by the terminal, current geographical location information of the terminal; sending, by the terminal, a Short Messaging Service (SMS) message or a multimedia message corresponding to the emergency call to a preset emergency contact in the terminal preset by a user according to a change of the call status triggered by the user, wherein the SMS message contains the current geographical location information in a text form or the multimedia message contains the current geographical location information in a map form; displaying a thumbnail view, wherein the thumbnail view comprises a current geographical location corresponds to the current geographical location information; receiving a first user operation, wherein the first user operation is used to instruct a terminal to display a detailed view, and wherein the detailed view comprises the current geographical location; and displaying the detailed view, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 37 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a terminal, comprising at least one processor, a memory, and a display, wherein the display is configured to display information, and wherein the memory is configured to store computer instructions, when executed by the at least one processor, cause the terminal to perform operations comprising: initiating an emergency call in an emergency call interface, wherein the emergency call interface is a user interface in a locked state; displaying a call status of the emergency call in the emergency call interface; obtaining current geographical location information of the terminal; 
sending a Short Messaging Service (SMS) message or a multimedia message corresponding to the emergency call to a preset emergency contact in the terminal preset by a user according to a change of the call status triggered by the user, wherein the SMS message contains the current geographical location information in a text form or the multimedia message contains the current geographical location information in a map form; displaying a thumbnail view, wherein the thumbnail view comprises a current geographical location corresponds to the current geographical location information; receiving a first user operation, wherein the first user operation is used to instruct the terminal to display a detailed view, and wherein the detailed view comprises the current geographical location; and displaying the detailed view, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642